Title: From George Washington to James Anderson, 25 April 1793
From: Washington, George
To: Anderson, James



Sir,
Philadelphia April 25th 1793

It was not until the 18th instant that I had the pleasure to receive your letter of the 3d of November, enclosing one from Lord Buchan, and accompanied by the 7th, 8th, 9th, 10th & 11th Volumes of the Bee—and a copy of the pamphlet on Wool.
While I beg your acceptance of my best thanks for the polite attention you have shewn in forwarding the several Volumes of the Bee—and express my sincere wishes for the prosperity of that liberal and useful work, I must repeat my desire of being considered as a subscriber to it, and request to be informed to whom I shall make payment therefor.
I have been hitherto prevented, by my numerous avocations

of a public nature, from perusing the Volumes which you first sent me, with that care & regularity I wished; but such parts of them as I have had an opportunity of looking into, have convinced me that the work has been conducted with that view to a diffusion of useful knowledge upon which it was undertaken, and in such a manner as must meet the approbation of the friends of Science and those who wish to promote the best interests of mankind. I am persuaded that when the work becomes more generally known in this Country than it is at present, you will find a pretty considerable demand for it from this quarter; for I beleive I may say, without vanity, that my Countrymen are as eagar in the pursuit of useful knowledge as their circumstances & necessary avocations will permit; and as these are every day becoming more favorable to such acquirements, it will not be an unfounded calculation to count upon an increasing demand here for such publications as inform the head & improve the heart.
I hope you will find it convenient to prosecute your proposed plan of publishing a periodical work on Agriculture, the utility of which pursuit is so abundantly evident, and in which, comparatively speaking, so little progress has been made, at least in this Country.
I am pleased to learn that you have been so successful in the experiments to improve your wool. I have been always convinced that nothing more is necessary than an attention to the breed and management of sheep to produce the best wool in every Country that is suitable for tending them. I sincerely hope that Sir John Sinclair will meet the success which his exertions merit in this, as well as in his other laudable undertakings to promote the good of Society. I am, Sir, with consideration & esteem, Your most Obedt Servt

Go: Washington

